Name: COMMISSION REGULATION (EC) No 778/96 of 29 April 1996 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  processed agricultural produce;  Africa
 Date Published: nan

 No L 106/6 I EN I Official Journal of the European Communities 30 . 4. 96 COMMISSION REGULATION (EC) No 778/96 of 29 April 1996 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, supply and the procedure to be followed to determine the resultant costs, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 2 500 tonnes of vegetable oil; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 4 OJ No L 81 , 28 . 3. 1991 , p. 108. 30 . 4. 96 EN Official Journal of the European Communities No L 106/7 ANNEX LOTS A and B 1 . Operation No ('): 858/95 (A): 859/95 (B) 2. Programme: 1995 3. Recipient (2): Mozambique 4. Representative of the recipient: Commercial Bank of Mozambique, av. 25 de Setembro 1 657, Maputo Tel : (258 1 ) 42 81 57; telex: 6 240 / 6 244 / 6 551 . Contact: Mr Alfaika 5. Place or country of destination (*): Mozambique 6. Product to be mobilized: refined rape seed oil 7. Characteristics and quality of the goods (3): see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA. ( 1 ) (a)) 8 . Total quantity (tonnes net): 2 500 9. Number of lots: two (lot A: 1 500 tonnes; lot B: 1 000 tonnes) 10 . Packaging and marking (6) f): see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA (2) (2), IIIA(2)(3) and III.A (3)):  one litre PET bottles, without cardboard crosspieces  Markings in Portuguese 11 . Method of mobilization: mobilization of rape seed oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply: free at port of landing  landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: A: Beira; B : Nacala 16. Address of the warehouse and, if appropriate, port of landing: 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 17  30. 6. 1996 18. Deadline for the supply: 28 . 7. 1996 19. Procedure for determining the costs of supply: invitation to tender 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 14. 5. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 28 . 5. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 1  14. 7. 1995 (c) deadline for the supply: 11 . 8 . 1996 22. Amount of the tendering security: ECU 15 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention! New numbers ! telex : 25670 AGREC B; fax: (32 2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4):  No L 106/8 I EN I Official Journal of the European Communities 30 . 4. 96 Notes; (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member Staje concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer: OJ No C 114, 29. 4 . 1991 , p. 33. (6) Notwithstanding OJ No C 114, point IIIA (3) (c) is replaced by the following: 'the words "European Community"'. P) Placed in 20-foot containers . The free holding period for containers must be at least 15 days .